
	
		II
		111th CONGRESS
		1st Session
		S. 2910
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the wages and benefits of blue collar workers
		  by strengthening labor provisions in the H–2B program, to provide for labor
		  recruiter accountability, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Increasing American Wages and
			 Benefits Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Labor protections
					Sec. 101. Enforcement of Federal labor laws relating to H–2B
				nonagricultural guest workers.
					Sec. 102. Recruitment of United States workers.
					Sec. 103. Prevailing wages for United States workers and H–2B
				workers.
					Sec. 104. Certification requirement.
					Sec. 105. Protections for workers.
					Sec. 106. Petitions by employers that have signed labor
				agreements with unions that operate hiring halls.
					Sec. 107. H–2B nonimmigrant labor certification application
				fees.
					TITLE II—Labor recruiter accountability
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Protections for workers recruited abroad.
					Sec. 204. Enforcement provisions. 
					Sec. 205. Procedures in addition to other rights of
				employees.
					Sec. 206. Rulemaking.
				
			ILabor
			 protections
			101.Enforcement of
			 Federal labor laws relating to H–2B nonagricultural guest workers
				(a)In
			 generalSection 214(c)(14) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(c)(14)) is amended—
					(1)in subparagraph
			 (A), by striking of Homeland Security each place it appears and
			 inserting of Labor;
					(2)by striking
			 subparagraph (B);
					(3)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
			 and
					(4)by adding at the
			 end the following:
						
							(D)The Secretary of Labor is authorized
				to take such actions, including imposing appropriate penalties and seeking
				appropriate injunctive relief and specific performance of contractual
				obligations, as may be necessary to assure employer compliance with the terms
				and conditions required under this Act for employing nonimmigrant workers
				described in section 101(a)(15)(H)(ii)(b), and as required under the
				Increasing American Wages and Benefits Act of
				2010. The authority of the Secretary of Labor under this
				subparagraph shall not preempt any other rights which affected persons may have
				under Federal or State law.
							(E)Any aggrieved person whose wages or
				working conditions have been directly and adversely affected by an employer in
				violation of applicable laws and regulations governing the employment of
				nonimmigrant workers described in section 101(a)(15)(H)(ii)(b), or by a
				violation of the terms and conditions of employment, may bring a civil action
				against such employer in the appropriate district court of the United States.
				Such cause of action shall not be subject to exhaustion of administrative
				remedies and shall be in addition to any other causes of action and remedies
				that may exist.
							(F)Notwithstanding any other provision
				of law, the Legal Services Corporation may provide legal services on behalf of
				nonimmigrant workers described in section 101(a)(15)(H)(ii)(b) regarding the
				terms and conditions of employment, transportation, and housing and other
				provisions of law applicable to the employment of such
				nonimmigrants.
							.
					(b)ReportSection
			 214(g)(10) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(10)) is
			 amended—
					(1)by inserting
			 (A) after (10); and
					(2)by adding at the
			 end the following:
						
							(B)Each employer that hires a
				nonimmigrant worker described in section 101(a)(15)(H)(ii)(b) shall—
								(i)notify the Secretary of Labor not
				later than 30 days after the conclusion of each such nonimmigrant’s term of
				employment; and
								(ii)submit to the Secretary of Labor
				employment payroll records and similar documentation showing that the employer
				paid the required prevailing wage and transportation, and other expenses
				required under this section and section
				212.
								.
					102.Recruitment of
			 United States workersSection
			 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended—
				(1)in subsection
			 (p)(3), by striking (a)(5)(A), (n)(1)(A)(i)(II), and inserting
			 (n)(1)(A)(i)(II);
				(2)by redesignating
			 subsection (t) (as added by section 1(b)(2)(B) of Public Law 108–449) as
			 subsection (u); and
				(3)by adding at the
			 end the following:
					
						(v)(1)Except as provided under paragraph (5), an
				employer that seeks to employ an alien described in section
				101(a)(15)(H)(ii)(b) (referred to in this subsection as an H–2B
				nonimmigrant) shall take the following steps to recruit United States
				workers for the position for which the alien is sought not later than 14 days
				before filing an application under paragraph (3):
								(A)The employer shall submit a copy of the job
				offer, including a description of the wages and other terms and conditions of
				employment, to the State Workforce Agency that serves the area of employment in
				the State in which the employer is located (referred to in this subsection as
				the SWA). The SWA shall provide the employer with an
				acknowledgment of receipt of such documentation in accordance with this
				paragraph.
								(B)The employer shall authorize the SWA to
				post the job opportunity on the Internet through the web site for
				America’s Job Bank, with local job banks, and with unemployment
				agencies and other labor referral and recruitment sources pertinent to such job
				opportunity.
								(C)The employer shall authorize the SWA to
				provide notification of the job opportunity, and the SWA shall designate that
				these are job opportunities for which H–2B visas have been requested,
				to—
									(i)the central office of the State Federation
				of Labor in the State in which the job is located; and
									(ii)the office of the local union which
				represents the employees in the same or substantially equivalent job
				classification, if applicable.
									(D)The employer shall post the availability of
				the job opportunity for which the employer is seeking a worker in conspicuous
				locations at the place of employment for all employees to see.
								(E)The employer shall advertise the
				availability of the job opportunity for which the employer is seeking a worker
				in a publication with the highest circulation in the labor market that is
				likely to be patronized by a potential worker for at least 5 consecutive
				days.
								(F)Based on recommendations by the local job
				service, the employer shall advertise the availability of the job opportunity
				in professional, trade, or local minority and ethnic publications that are
				likely to be patronized by a potential worker.
								(2)An employer that seeks to employ an H–2B
				nonimmigrant shall—
								(A)first offer the job to any eligible United
				States worker who—
									(i)applies;
									(ii)is qualified for the job; and
									(iii)is available at the time of need;
				and
									(B)maintain, for at least 3 years after the
				employment relation is terminated, documentation of recruitment efforts and
				responses conducted and received before filing an application with the
				Department of Labor, including—
									(i)resumes;
									(ii)applications; and
									(iii)tests of United States workers who applied
				and were not hired for the job the employer seeks to fill with a nonimmigrant
				worker, if applicable.
									(3)An employer that seeks to hire an H–2B
				nonimmigrant shall submit an application to the Secretary of Labor that
				includes a certification, under penalty of perjury, that—
								(A)the employer has not made a job offer to a
				United States worker, which imposed restrictions or obligations that will not
				be imposed on an H–2B nonimmigrant;
								(B)the employer has complied with the
				recruitment requirements under paragraph (1);
								(C)the employer will offer an H–2B
				nonimmigrant not less than the same benefits and working conditions provided to
				United States workers similarly employed in the same occupational
				classification at the same actual place of employment in addition to paying an
				H–2B nonimmigrant a prevailing wage rate not less than the wage rate offered to
				United States workers;
								(D)there is currently no strike, lockout, or
				labor dispute (as defined in section 2(9) of the Labor-Management Relations Act
				(29 U.S.C. 152(9)), at the same place of employment, which affects employees in
				the same occupational classification in which an H–2B nonimmigrant will be
				employed;
								(E)the employer will comply with all
				applicable laws and regulations relating to the right of workers to join or
				organize a union (including rights protected under section 7 of the
				Labor-Management Relations Act (29 U.S.C. 157));
								(F)the employer has—
									(i)provided notice of the filing of an
				application to the bargaining representative of employees, if any, working in
				the same occupational classification at the place of employment as an H–2B
				nonimmigrant who the employer intends to employ; or
									(ii)if there is no such bargaining
				representative, posted notice of filing such application in conspicuous
				locations at the place of employment for all employees to see for not fewer
				than 14 business days; and
									(G)the requirements applicable to the job,
				which the employer intends to hire an H–2B nonimmigrant to perform, represent
				the actual minimum requirements applicable to that job and the employer will
				not hire an H–2B nonimmigrant to perform the job who has less training or
				experience than the employer’s other employees.
								(4)(A)An employer that
				applies to hire an H–2B nonimmigrant shall hire any qualified United States
				worker who applies for the job for which such nonimmigrant was intended to be
				employed if such United States worker applies before the date that is 30 days
				before the date on which the last such H–2B nonimmigrant is scheduled to begin
				work for such employer.
								(B)The Secretary of Labor, through the
				workforce agency of a State, as appropriate, shall provide information about
				applications for H–2B nonimmigrants, including information about domestic
				workers who apply for jobs but are not hired, to a United States worker,
				nonprofit organization, or union not later than 48 hours after such worker,
				organization, or union requests such
				information.
								.
				103.Prevailing
			 wages for United States workers and H–2B workersSection 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), as amended by section 102, is further amended
			 by adding at the end the following:
				
					(w)(1)No alien may be
				admitted or provided status as a nonimmigrant under section
				101(a)(15)(H)(ii)(b) in an occupational classification unless the Secretary of
				Labor certifies that the employer—
							(A)is offering and will offer during the
				period of authorized employment to aliens admitted or provided such status the
				wage rate set forth in the collective bargaining agreement, if the job
				opportunity is covered by a collective bargaining agreement;
							(B)if the job opportunity is not covered
				by a collective bargaining agreement, the wage the employer is offering and
				will offer, to any alien or United States worker employed by or offered
				employment by the employer, during the period of authorized employment for
				aliens admitted or provided such status, wages that are not less than the
				higher of—
								(i)the wage determination, if any,
				issued pursuant to subchapter IV of chapter 31 of title 40, United States Code
				(commonly known as the Davis–Bacon Act);
								(ii)the wage determination, if any,
				issued pursuant to the Service Contract Act of 1965 (41 U.S.C. 351 et
				seq.);
								(iii)the median rate of the highest 66
				percent of the wage data applicable to such occupational classification under
				the most recently published Occupational Employment Statistics Survey, compiled
				by the Bureau of Labor Statistics; or
								(iv)a wage that is not less than 150
				percent of the Federal minimum wage in effect under the Fair Labor Standards
				Act (29 U.S.C. 201 et seq.); and
								(C)will provide working conditions for
				such alien that will not adversely affect the working conditions of workers
				similarly employed.
							(2)An employer may not appeal a decision
				of the Secretary of Labor concerning the wages required to be paid under
				paragraph (1)(A) unless United States workers and their labor representatives
				are given the opportunity to submit contrary evidence or appeal that such
				required wages are too low.
						(3)An employer may not hire a
				nonimmigrant described in section 101(a)(15)(H)(ii)(b) unless—
							(A)real prevailing wages in the
				occupational classification in which such nonimmigrant is to be hired are at
				least 3 percent higher than such wages during the preceding year under the
				Occupational Employment Statistics Survey compiled by the Bureau of Labor
				Statistics; or
							(B)the employer offers to pay the H–2B
				worker or a United States worker a wage in the occupational classification in
				which such worker is to be hired that is at least 3 percent higher during the
				preceding year, after adjusting for inflation under the Occupational Employment
				Survey.
							.
			104.Certification
			 requirementSection 214(c)(14)
			 of the Immigration and Nationality Act, as amended by section 101, is further
			 amended by adding at the end the following:
				
					(G)A
				petition by an employer seeking to hire an alien described in section
				101(a)(15)(H)(ii)(b) shall not be approved until the employer has provided
				written certification, under penalty of perjury, to the Secretary of Labor
				that—
						(i)the employer has not been required
				under law to provide a notice of a mass layoff pursuant to the Worker
				Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) during the
				12-month period immediately preceding the date on which the alien is to be
				hired; and
						(ii)the employer does not intend to
				provide a notice of a mass layoff pursuant to such Act.
						(H)If an employer is required under law
				to provide a notice of a mass layoff pursuant to such Act after hiring
				nonimmigrants granted status under section 101(a)(15)(H)(ii)(b), the status of
				such nonimmigrants shall expire on the date that is 60 days after the date on
				which such notice is provided.
					(I)An employer shall be exempt from the
				requirements under subparagraphs (G) and (H) if the employer provides written
				certification, under penalty of perjury, that the total number of the
				employer’s employees in the United States will not be reduced as a result of a
				mass
				layoff.
					.
			105.Protections
			 for workersSection 214(c)(14)
			 of the Immigration and Nationality Act, as amended by sections 101 and 104, is
			 further amended by adding at the end the following:
				
					(J)Employers who hire nonimmigrants
				described in section 101(a)(15)(H)(ii)(b) shall reimburse the nonimmigrants for
				the reasonable transportation costs incurred by such nonimmigrants and United
				States workers to initially reach the job site and, once the period of
				employment for the job opportunity is completed, to return to their countries
				of origin or to the next place of employment, if the worker has contracted with
				a subsequent employer who has not agreed to provide or pay for the worker’s
				transportation to such subsequent employer’s place of employment. The amount of
				reimbursement for such transportation expenses shall not exceed the lesser
				of—
						(i)the actual cost to the worker or alien
				of the transportation and subsistence involved; or
						(ii)the most economical and reasonable
				common carrier transportation charges and subsistence costs for the distance
				involved.
						(K)(i)Employers who hire
				nonimmigrants described in section 101(a)(15)(H)(ii)(b) shall guarantee to
				offer the worker employment for at least 75 percent of the workdays of the
				total periods during which the work contract and all extensions of such
				contract are in effect, beginning with the first workday after the arrival of
				the worker at the place of employment and ending on the expiration date
				specified in the work contract or in its extensions, if any.
						(ii)If the employer affords a worker
				during the total work contract period less employment than that required under
				this subparagraph, the employer shall pay the worker the amount which the
				worker would have earned had the worker worked for the guaranteed number of
				days.
						(iii)In this subparagraph, the term
				workday—
							(I)means a day in which the worker is
				offered the number of hours stated in the job order; and
							(II)excludes the worker’s Sabbath and
				Federal holidays.
							(iv)A work guarantee does not meet the
				requirements under this subparagraph unless the number of hours of work offered
				by the employer is equal to not less than the product of—
							(I)75 percent of the workdays; multiplied
				by
							(II)the average number of hours per day
				stated in the job order.
							(v)A worker may be offered more than the
				specified hours of work on a single workday.
						(vi)The employer may not require, for
				purposes of meeting the work guarantee, that the worker work longer than the
				number of hours specified in the job order on a workday, the worker’s Sabbath,
				or a Federal holiday.
						(L)If the job opportunity is not covered
				by the State workers’ compensation law, the employer will provide, at no cost
				to the worker, insurance covering injury and disease arising out of, and in the
				course of, the worker's employment which will provide benefits at least equal
				to those provided under the State's workers' compensation law for comparable
				employment.
					.
			106.Petitions by
			 employers that have signed labor agreements with unions that operate hiring
			 hallsSection 212(v) of the
			 Immigration and Nationality Act, as added by section 102, is amended by adding
			 at the end the following:
				
					(5)An employer that seeks to hire an
				H–2B nonimmigrant may file an application with the Secretary of Labor in
				accordance with this paragraph, instead of complying with paragraphs (1)
				through (4), if—
						(A)the employer has signed a labor
				agreement with a labor organization (as defined in section 2(5) of the
				Labor-Management Relations Act (29 U.S.C. 152(5)) under which the labor
				organization is responsible for referring applicants for employment to the
				employer under a procedure commonly known as a hiring hall or
				referral hall; and
						(B)the application is accompanied by a
				written statement prepared by the labor organization attesting that—
							(i)the labor organization operates a
				hiring hall that, pursuant to contractual agreement and actual practice, is a
				source of employees in the same or substantially equivalent occupational
				classification in which the employer seeks to employ an H–2B
				nonimmigrant;
							(ii)the labor organization does not
				have a sufficient number of qualified applicants available for referral in the
				same or substantially equivalent occupational classification in which the
				employer seeks to employ an H–2B nonimmigrant;
							(iii)the labor organization has
				advertised, for at least 5 consecutive days, the availability of the job
				opportunity for which the employer is seeking to employ an H–2B nonimmigrant in
				the publication with the highest circulation in the labor market that is likely
				to be patronized by potential applicants;
							(iv)the employer is contractually
				obligated to pay all employees, in the same or substantially equivalent
				occupational classification in which the employer seeks to employ an H–2B
				nonimmigrant, wages and benefits set forth in a labor agreement with the labor
				organization, which equals or exceeds the prevailing wage rate the employer
				would be obligated to pay; and
							(v)the H–2B nonimmigrants who the
				employer seeks to employ will be paid not less than the same wages and benefits
				and be subject to the same terms and conditions of employment set forth in the
				employer’s labor agreement with the labor
				organization.
							.
			107.H–2B
			 nonimmigrant labor certification application fees
				(a)Establishment
			 of feesSection 212(a)(5)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(A)) is amended by
			 adding at the end the following:
					
						(v)Establishment
				of H–2B employment certification application fee
							(I)In
				generalThe Secretary of Labor shall impose a fee on an employer
				that submits an application for an employment certification for aliens granted
				nonimmigrant status under section 101(a)(15)(H)(ii)(b) to the Secretary of
				Labor under this subparagraph on or after the date that is 30 days after the
				date of enactment of the Increasing American
				Wages and Benefits Act of 2010.
							(II)Fee during
				initial yearDuring the period beginning 30 days after the date
				of enactment of the Increasing American Wages
				and Benefits Act of 2010 and ending 1 year after such date, the
				fee imposed under subclause (I) shall be $800 for each application.
							(III)Fee after
				initial yearAfter the date that is one year after the date of
				enactment of the Increasing American Wages
				and Benefits Act of 2010, the fee imposed under subclause (I)
				shall be set at a level the Secretary of Labor determines will ensure recovery
				of the full costs of carrying out labor certification activities under this
				subparagraph and will recover any additional costs associated with the
				administration of the fees collected.
							(IV)Prohibition on
				employer accepting reimbursement of fee
								(aa)In
				generalAn employer subject to a fee under this clause shall not
				require or accept reimbursement, directly or indirectly, of or other
				compensation for all or part of the cost of such fee.
								(bb)Civil
				penaltyIf the Secretary of Labor determines, after notice and
				opportunity for a hearing, that an employer has violated item (aa), the
				Secretary of Labor may impose a civil penalty on such employer in an amount not
				to exceed $5,000 per violation.
								(V)Deposit of fees
				and penaltiesFees and civil penalties collected under this
				clause shall be deposited in the H–2B Employment Certification
				Application Fee Account established under section
				286(w).
							.
				(b)Establishment
			 of account and use of fundSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
					
						(w)H–2B Employment
				Certification Application Fee Account
							(1)Establishment
				of accountThere is established in the general fund of the
				Treasury a separate account, which shall be known as the H–2B Employment
				Certification Application Fee Account. Notwithstanding any other
				provision of this title, there shall be deposited as offsetting receipts into
				the account all amounts from the fees and civil penalties collected under
				section 212(a)(5)(A)(v).
							(2)Use of
				feesOf the amounts deposited into the H–2B Employment
				Certification Application Fee Account under this subsection in each fiscal
				year, the Secretary of Labor shall use such amounts as the Secretary of Labor
				determines are necessary—
								(A)for the costs of
				Federal administration, including personnel, in carrying out labor
				certification activities under section 212(a)(5)(A); and
								(B)to assist the
				States, as appropriate, in the determination of prevailing wages for purposes
				of carrying out such section.
								(3)Availability of
				fundsThe fees deposited into the H–2B Employment Certification
				Application Fee Account under this subsection shall remain available until
				expended for the activities described in paragraph
				(2).
							.
				(c)Program
			 integritySection
			 212(a)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(A)),
			 as amended by subsection (a), is further amended by adding at the end the
			 following:
					
						(vi)Program
				integrity regulationsThe Secretary of Labor may prescribe such
				regulations as may be necessary to ensure the integrity of the labor
				certification process carried out under this subparagraph. Such regulations may
				include standards and procedures under which employers and their
				representatives are excluded from participation in the labor certification
				process under this
				subparagraph.
						.
				IILabor recruiter
			 accountability
			201.Short
			 titleThis title may be cited
			 as the Indentured Servitude Abolition
			 Act of 2010.
			202.Definitions
				(a)Fair Labor
			 Standards Act of 1938Except as otherwise provided by this title,
			 for purposes of this Act the terms used in this Act shall have the same
			 meanings, respectively, as are given those terms in section 3 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 203).
				(b)Other
			 definitionsIn this title:
					(1)Foreign labor
			 contracting activityThe term foreign labor contracting
			 activity means recruiting, soliciting, hiring, employing, or furnishing,
			 an individual who resides outside of the United States to be employed in the
			 United States.
					(2)Foreign labor
			 contractorThe term foreign labor contractor means
			 any person who for any money or other valuable consideration paid or promised
			 to be paid, performs any foreign labor contracting activity.
					(3)SecretaryThe
			 term Secretary means the Secretary of Labor.
					(4)StateThe
			 term State means any State of the United States and includes the
			 District of Columbia, Puerto Rico, Guam, American Samoa, the Commonwealth of
			 the Northern Mariana Islands, and the Virgin Islands of the United
			 States.
					(5)WorkerThe
			 term worker means an individual who is the subject of foreign
			 labor contracting activity.
					203.Protections
			 for workers recruited abroad
				(a)Basic
			 requirements
					(1)Disclosures of
			 informationEach employer and foreign labor contractor who
			 engages in foreign labor contracting activity shall ascertain and disclose to
			 each such worker who is recruited for employment the following information at
			 the time of the worker’s recruitment:
						(A)The place of
			 employment.
						(B)The compensation
			 for the employment.
						(C)A description of
			 employment activities.
						(D)The period of
			 employment.
						(E)The
			 transportation, housing, and any other employee benefit to be provided and any
			 costs to be charged for each benefit.
						(F)The existence of
			 any arrangements with any owner or agent of any establishment in the area of
			 employment under which the contractor or employer is to receive a commission or
			 any other benefit resulting from any sales (including the provision of
			 services) by such establishment to the workers.
						(G)Whether and the
			 extent to which workers will be compensated through workers’ compensation,
			 private insurance, or otherwise for injuries or death, including work related
			 injuries and death, during the period of employment and, if so, the name of the
			 State workers’ compensation insurance carrier or the name of the policyholder
			 of the private insurance, the name and the telephone number of each person who
			 must be notified of an injury or death, and the time period within which such
			 notice must be given.
						(H)Any education or
			 training to be provided or made available, including the nature and cost of
			 such training, who will pay such costs, and whether the training is a condition
			 of employment, continued employment, or future employment.
						(I)A statement,
			 approved by the Secretary of Labor, describing the protections of this Act for
			 workers recruited abroad.
						(2)Prohibition on
			 providing false informationNo foreign labor contractor or
			 employer shall knowingly provide false or misleading information to any worker
			 concerning any matter required to be disclosed in paragraph (1).
					(3)Form of
			 disclosureThe information required to be disclosed by paragraph
			 (1) to workers shall be provided in written form. Such information shall be
			 provided in English or, as necessary and reasonable, in the language of the
			 worker being recruited. The Department of Labor shall make forms available in
			 English, Spanish, and other languages, as necessary, which may be used in
			 providing workers with information required under this section.
					(4)Prohibition on
			 recruitment feesNo fees may be charged to a worker for
			 recruitment.
					(5)Prohibition on
			 violating the terms of a working arrangementNo employer or
			 foreign labor contractor shall, without justification, violate the terms of any
			 working arrangement made by that contractor or employer.
					(6)Prohibition on
			 discrimination
						(A)In
			 generalIt shall be unlawful
			 for an employer or a foreign labor contractor to fail or refuse to hire or to
			 discharge any individual, or otherwise discriminate against an individual with
			 respect to compensation, terms, conditions, or privileges of employment because
			 such individual’s race, color, creed, sex, national origin, religion, age, or
			 disability.
						(B)ConsiderationsFor the purposes of determining the
			 existence of unlawful discrimination under subparagraph (A)—
							(i)in
			 the case of a claim of discrimination based on race, color, creed, sex,
			 national origin, or religion, the same legal standards shall apply as are
			 applicable under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et
			 seq.);
							(ii)in
			 the case of a claim of discrimination based on unlawful discrimination based on
			 age, the same legal standards shall apply as are applicable under the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); and
							(iii)in
			 the case of a claim of discrimination based on disability, the same legal
			 standards shall apply as are applicable under title I of the Americans With
			 Disabilities Act (42 U.S.C. 12101 et seq.).
							(b)Other worker
			 protections
					(1)Notification
			 requirementsEach employer shall notify the Secretary of the
			 identity of any foreign labor contractor involved in any foreign labor
			 contractor activity for or on behalf of the employer. The employer shall be
			 subject to the civil remedies of this Act for violations committed by such
			 foreign labor contractor to the same extent as if the employer had committed
			 the violation. The employer shall notify the Secretary of the identity of such
			 a foreign labor contractor whose activities do not comply with this Act.
					(2)List of
			 violatorsThe Secretary shall maintain a list of all foreign
			 labor contractors whom the Secretary knows or believes have been involved in
			 violations of this Act, and make that list publicly available. The Secretary
			 shall provide a procedure by which an employer, a foreign labor contractor, or
			 someone acting on behalf of such contractor may seek to have a foreign labor
			 contractor’s name removed from such list by demonstrating to the Secretary’s
			 satisfaction that the foreign labor contractor has not violated this Act in the
			 previous 5 years.
					(3)Prohibition on
			 violation of written agreementsA foreign labor contractor may
			 not violate, without justification, the terms of any written agreements made
			 with an employer pertaining to any contracting activity or worker protection
			 under this Act.
					(c)Discrimination
			 prohibited against workers seeking relief under this ActA person
			 may not intimidate, threaten, restrain, coerce, blacklist, discharge, or in any
			 manner discriminate against any worker because such worker has, with just
			 cause, filed any complaint or instituted, or caused to be instituted, any
			 proceeding under or related to this Act, or has testified or is about to
			 testify in any such proceedings, or because of the exercise, with just cause,
			 by such worker on behalf of himself or others of any right or protection
			 afforded by this Act.
				204.Enforcement
			 provisions
				(a)Criminal
			 penalties
					(1)First
			 convictionAny person who knowingly violates this Act shall be
			 fined under title 18, United States Code, or imprisoned not more than 1 year,
			 or both.
					(2)Subsequent
			 convictionsUpon conviction for a second or subsequent violation
			 of this Act, the defendant shall be fined under title 18, United States Code,
			 or imprisoned not more than 3 years, or both.
					(b)Administrative
			 sanctions
					(1)Civil
			 penalties
						(A)In
			 generalSubject to subparagraph (B), the Secretary may assess a
			 civil money penalty of not more than $5,000 on any person who violates this
			 Act.
						(B)ConsiderationsIn
			 determining the amount of any penalty to be assessed under subparagraph (A),
			 the Secretary shall take into account—
							(i)the
			 person’s previous record of compliance with this Act, comparable requirements
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), and
			 regulations promulgated under such Acts; and
							(ii)the gravity of
			 the violation.
							(2)Use of prohibited
			 contractorAny employer who uses the services of a foreign labor
			 contractor who is on the list maintained by the Secretary pursuant to section
			 203(b)(2), shall, if the actions of such foreign labor contractor have
			 contributed to a violation of this Act by the employer, be fined $10,000 per
			 violation in addition to any other fines or penalties for which the employer
			 may be liable for such violation.
					(c)Actions by
			 SecretaryThe Secretary may take such actions, including seeking
			 appropriate injunctive relief and specific performance of contractual
			 obligations, as may be necessary to ensure employer compliance with this Act,
			 including required terms and conditions of employment.
				(d)Waiver of
			 rightsAgreements by employees purporting to waive or to modify
			 their rights under this Act shall be void as contrary to public policy.
				(e)Representation
			 in courtExcept as provided under
			 section
			 518(a) of title 28, United States Code, relating to litigation
			 before the Supreme Court, the Solicitor of Labor may appear for and represent
			 the Secretary in any civil litigation brought under this Act, but all such
			 litigation shall be subject to the direction and control of the Attorney
			 General.
				205.Procedures in
			 addition to other rights of employeesThe rights and remedies provided to workers
			 by this Act are in addition to any other contractual or statutory rights and
			 remedies of the workers and are not intended to alter or affect such rights and
			 remedies.
			206.RulemakingThe Secretary shall prescribe such
			 regulations as may be necessary to carry out this Act.
			
